Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-20 have been submitted for examination
Claims  1-20 have been allowed
Allowable Subject Matter
1.	Claims 1-20 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to a dynamic random access memory (DRAM) device includes an on-die termination (ODT) controller including an input to receive an ODT signal from a memory controller, and ODT circuitry to terminate an interface circuit, the interface circuit to provide a data signal between the memory controller and the DRAM device. The ODT controller is configured in a first impedance switching mode to terminate the interface circuit at a first impedance level in response to a first state of the ODT signal, to terminate the interface circuit at a second impedance level in response to a second state of the ODT signal, and to terminate the interface circuit at a third impedance level in response to a change in the ODT signal from the first state to the second state, the third impedance level being between the first impedance level and the second impedance level.

The prior art of record for example Woo et al. US publication no. 2008/0112233 teaches an ODT circuit performs termination control on at least one pair of differential mode signals within a memory chip. The ODT circuit may include a switching unit. The switching unit may include a plurality of switching blocks. The switching blocks may include termination resistance devices 

However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A dynamic random access memory (DRAM) device, comprising: an input to receive an on-die termination (ODT) signal and a WRITE signal; and ODT circuitry to terminate an interface circuit in a select one of a plurality of impedance levels, the interface circuit to provide a data signal between a memory controller and the DRAM device; wherein the DRAM device is configured to operate in a first impedance switching mode to: select a first impedance level in response to a first state of the ODT signal; select a second impedance level in response to a second state of the ODT signal and to a first state of the WRITE signal; select a third impedance level in response to the second state of the ODT and to a second state of the WRITE signal; and when the WRITE signal is in the second state and the ODT signal transitions from the second state to the first state, to transition from the third impedance level to the first impedance level within a predetermined amount of time, wherein in transitioning from the third impedance level to the first impedance level, the ODT controller is further configured to a) terminate the interface circuit at a fourth impedance level at a particular time within the predetermined amount of time, and then b) terminate the interface circuit at the first impedance level, the fourth impedance level being between the first impedance level and the third impedance level, and wherein the particular time is selectable.”>
	Claims 2-9 depend from claim 1, are also allowable.

	Claims 11-17 depend from claim 10, are also allowable.
	Claims 19-20 depend from claim 11, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/SAMIR W RIZK/Primary Examiner, Art Unit 2112